Exhibit 10.24
 
INVESTMENT AGREEMENT


    


     The Board of Directors


  
 
DATE: 
February 19, 2019
 
 
TO:  The Board of Directors
 
 
FROM: 
John Cecil (the "Investor")





The Investor whose name is listed above and whose signature is presented on the
signature page below (the "Investor") hereby submits this Investment Agreement
(the "Agreement") to the Board of Directors of Kallo, Inc., a Nevada corporation
(the "Corporation" or the "Company") effective this Nineteenth day of February
2019 in connection with the Investor's proposed acquisition of Five Million
(5,000,000) shares of the Corporation's Series B Preferred Stock (par value
$0.00001) (the "Subject Shares" or "Series B Preferred Stock") as set forth on
the signature page of this Agreement.


1. In that connection, the Investor hereby acknowledges that prior to entering
into this Agreement the Investor received the following from the Corporation:


A.
A copy of the Corporation's Annual Report on Form 10-K as filed with the U.S.
Securities and Exchange Commission;
 

B.
A copy of the Corporation's most recent five (5) Quarterly Reports each on Form
10-Q as filed with the U.S. Securities and Exchange Commission; and
 

C.
A copy of such other filings with the U.S. Securities and Exchange Commission
and such other disclosures regarding the risks and uncertainties associated with
the purchase of the Corporation's securities sufficient to ensure that the
Investor can make an informed investment decision.



2. The Investor hereby tenders this Investment Agreement for the purchase of the
Subject Shares.


3. The Investor hereby represents and warrants to the Corporation as follows:


a.) The Investor is a corporate officer and Director of the Corporation and he
understands that the representations contained herein are made for the purpose
of satisfying the Corporation that the Investor is an Accredited Investor.  THE
INVESTOR HEREBY REPRESENTS THAT THE STATEMENT OR STATEMENTS MADE HEREIN ARE TRUE
AND CORRECT IN ALL RESPECTS.  THE INVESTOR UNDERSTANDS THAT A FALSE
REPRESENTATION MAY CONSTITUTE A VIOLATION OF LAW AND THAT ANY PERSON WHO SUFFERS
DAMAGE AS A RESULT OF A FALSE REPRESENTATION MAY HAVE A CLAIM AGAINST THE
INVESTOR FOR DAMAGES.


b.) In connection with this Investment Agreement, the Investor has been advised
and understands that immediately prior to the offer and purchase of the Subject
Shares pursuant to this Agreement:
 
 

 



 


- 1 -

--------------------------------------------------------------------------------




 

 
(i) The Investor is and has been at all times hereunder an officer and Director
of the Corporation and has and has had such knowledge and experience in
financial and business matters that the Investor was capable of evaluating the
merits and risks of the prospective acquisition of the Corporation's Series B
Preferred Stock; and


(ii) The Investor was able to bear the economic risk of the Investment and the
Investor has reviewed and agrees with the Statements listed in Exhibit A and the
Risk Factors listed on Exhibit B attached hereto; and


(iii) The Investor is an Accredited Investor as that term is defined under
Regulation D, Rule 501(a) since the Investor is and has been at all times
hereunder an officer and a Director of the Corporation.


c.)  He has consulted with such legal, tax, and other counsel, each of whom he
has found necessary to consult concerning this transaction, and such
consultation has included an examination of applicable documents and an analysis
of all tax, financial, corporate, and securities law aspects.  He, his counsel,
his advisors, and such other persons with whom he found it necessary to consult,
have sufficient knowledge and experience in such matters to evaluate the
information and the risks of the Investment and to make an informed Investment
decision with respect thereto.


d.)  With respect to the tax aspects of his Investment, he is relying solely
upon the advice of his own personal tax advisors and upon his own knowledge with
respect thereto.  He is aware that any Federal Income Tax or foreign income tax
benefits which may be available to him may be lost through adoption of new laws
or regulations, amendments to existing laws and regulations, or changes in the
interpretation of existing laws and regulations.


e.)  He understands and is aware that the Subject Shares have not been
registered under the Securities Act of 1933, as amended ("the "1933 Act"), nor
pursuant to any other Federal law or similar foreign law in reliance on
exemptions for private offerings contained in Section 4(a)(2) and Regulation S
of the 1933 Act.  He is fully aware that any Subject Shares purchased him are to
be sold in reliance upon such exemption based upon his representations,
warranties, and agreements set forth herein.  He is also aware and understands
that such exemption is dependent upon the accuracy of the statements made by him
herein.


f.)  He is fully aware of the limited market, limited tradability, and sporadic
and illiquid market that exists for the Subject Shares and that there can be no
assurance that any liquid trading market will ever exist.  He is further aware
and understands that the Subject Shares have not been registered under the 1933
Act, and the offer and sale of the Subject Shares is made in reliance upon the
exemptions allowed under Section 4(a)(2) of the 1933 Act and Regulation S
thereunder.











 


- 2 -

--------------------------------------------------------------------------------







 
g.)  He is aware that the Series B Preferred Stock are highly speculative and
that the acquisition of the Series B Preferred Stock involves a EXTREMELY HIGH
LEVEL OF RISK In addition, he understands that the Company has incurred
substantial and continuing losses since the Company=s inception and that there
can be no guarantee that the Company will ever achieve or maintain
profitability.


h.)  No representations or warranties have been made to him other than those
contained herein, and he has not relied upon any other representation or
warranty. He is over the age of 21, and he, either alone or together with his
offeree representative (if any), has business and Investment experience and
knowledge sufficient to enable him to evaluate the hazards and merits of making
this Investment. He further acknowledges and agrees that he has had a
pre-existing business relationship with the Company prior to any discussions for
the purchase of the Subject Shares.


i.)  The foregoing representations and warranties are true and accurate as of
the date hereof and will be true and correct as of the date of his acquisition
of the Subject Shares.  All representations and warranties made in this
Agreement shall survive Investor's purchase of the Subject Shares and any
execution of this Agreement.


4. Investor further acknowledges and represents that he has received, read,
understood, and is familiar with and understands that the Company is a "shell
company" as that term is used in Rule 144(i) of the 1933 Act and for that reason
the exemption provided by Rule 144 of the 1933 Act is not available to the
Investor in connection with any re-sale of the Company's securities. He further
acknowledges that, except as set forth herein, no representations or warranties
have been made to him or to his advisors by the Company or by any person acting
on behalf of the Company, the financial condition of the Company, the
deductibility of any item for tax purposes, and/or the economic, tax, or any
other aspects or consequences of a purchase of a share and/or Investment in the
Company, and he has not relied upon any information concerning the offering,
written or oral, other than as contained herein.


5. The undersigned represents that he has adequate means of providing for his
current needs and possible personal contingencies and that all funds used for
the purchase of the Subject Shares are in excess of his needs for liquidity of
this Investment.


6.   The provisions of this Agreement shall be deemed to obligate, extend to and
inure to the benefit of the successors, assigns, transferees, grantees, and
indemnitees of both parties to this Agreement.


7. Wherever the context so requires:  the singular number shall include the
plural; the plural shall include the singular; and the masculine gender shall
include the feminine and neuter genders. This Agreement may be executed in any
number of counterparts.











 


- 3 -

--------------------------------------------------------------------------------










8. This Agreement, after full execution, acknowledgment and delivery,
memorializes and constitutes the entire agreement and understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten.  Each of the parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited hereinabove.  No amendment
or waiver of any provision, term, or condition of this Agreement shall be
effective unless the same is executed by the party against whom enforcement is
sought.


     9.   The Investor acknowledges that he understands and appreciates the
risks associated with the purchase of the Company=s Subject Shares and that he
has read and understands the disclosures given in the section entitled AFactors
That May Impact Future Results@ presented in the Company=s 2017 Annual Report on
Form 10-K. There are significant and continuing risks associated with the
purchase of the Company=s Subject Shares and there can be no assurance that the
Company will successfully implement its business plan or otherwise successfully
operate the Company=s San Francisco Club.


    10. ARBITRATION.  Any dispute or claim arising to or in any way related to
this Agreement shall be settled by arbitration in Toronto, Ontario, Canada and
this Agreement and the interpretation of this Agreement shall be governed by
Nevada law.  All arbitration shall be conducted in accordance with the rules and
regulations of the American Arbitration Association ("AAA").  AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party.  Each party shall pay its own expenses
associated with such arbitration.  A demand for arbitration shall be made within
a reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations.  The decision of the
arbitrators shall be rendered within 60 days of submission of any claim or
dispute, shall be in writing and mailed to all the parties included in the
arbitration.  The decision of the arbitrator shall be binding upon the parties
and judgement in accordance with that decision may be entered in any court
having jurisdiction thereof.


IN WITNESS WHEREOF, I have executed this Investment Agreement on the date set
forth above.
No. of Subject Shares Purchased:  Five Million (5,000,000) Shares of the Series
B Preferred Stock


Name (please print):__________________________________________________


Signature: ___________________________________________________________


ACCEPTED:




______________________________  Date:  ____________________
Kallo, Inc.
 
 
 



 


- 4 -

--------------------------------------------------------------------------------


 
 
IMPORTANT OWNERSHIP INFORMATION
(Please Complete.)




Your Mailing Address (to assist the Company in mailing information to you):


__________________________________________________________________________________________________________________________________________


__________________________________________________________________________________________________________________________________________


Your Social Security Number or Tax Identification Number (as required under U.S.
Tax Law for confidential Transfer Agent records only):


_________________________________________________________________________________________________________________________________________


EXHIBIT A


REPRESENTATIONS OF THE INVESTOR


 In connection with this Investment Agreement, the Investor warrants and
represents that:


A.
He is a resident of Canada and he does not maintain any residence in the United
States;



B.
He is sophisticated and experienced in acquiring the securities of small,
early-stage companies that have a limited history of operations;



C.
He is an "accredited investors" and is able to absorb and tolerate the risk
associated with his acquisition of the securities that he acquires from the
Corporation without any material adverse impact on the financial portfolio.



D.
He understands that the Subject Shares are "restricted securities" and that the
Subject Shares have not been registered and all said securities or shares of the
Corporation's Common Stock may have to be held for an indefinite period of time.



E.
He has adequate financial resources to meet his financial needs and obligations
to his families and other persons.



F.
He is a corporate offi9cer and Director of the Corporation and has had a
pre-existing business relationship with the Corporation's Directors and one or
more of the Corporation's officers that has existed for more than five (5) years
prior to receiving any solicitation regarding his acquisition of the Subject
Shares.

 
 
 
 



 


- 5 -

--------------------------------------------------------------------------------


 

 
G.
He understands that acquisition of the Subject Shares is subject to the prior
claims of existing and future creditors.



H.
He understands that the offering, solicitation and sale of the Subject Shares
was not undertaken within the United States or any territory of the United
States.



I.
He understands that the Subject Shares are being offered to him pursuant to the
exemption provided by Section 4(a)(2) of the Securities Act of 1933, as amended
(the "1933 Act") and Regulation S as promulgated by the Securities and Exchange
Commission (the "Commission") thereunder.



J.
He understands that there is only a limited trading market for the Corporation's
Common Stock on the OTC Market and there can be no guarantee that any liquid
trading market will develop or, if it does develop, that it can be sustained.



K.
He understands that the Company is deemed to be a "shell company" as that term
is used in Rule 144(i) of the 1933 Act and for that reason the exemption
provided by Rule 144 is not available and will likely not be available until one
(1) year after the Company completes the "curative steps" set forth in Rule
144(i).



L.
He understands that the Corporation is subject to the laws of the State of
Nevada and that any re-sale or transfer of the Subject Shares will be subject to
the restrictions placed on unregistered securities under the 1933 Act and that
the laws of the Province of Ontario, Canada and any other jurisdiction will
likely be very limited with respect to these and other matters.



M.
He understands that the Corporation and its Directors, officers, and others are
relying upon the Investor's representations as summarized herein and as more
fully set forth in the Investment Agreement to which this Exhibit A is attached.



***************
 
 
 
 
 
 

 













 


- 6 -

--------------------------------------------------------------------------------








EXHIBIT B


RISK FACTORS


The Investor understands that immediately prior to the offer and purchase of the
Subject Shares pursuant to this Agreement:



(i)
Sophistication and Experience of Investor. The Investor has such knowledge and
experience in financial and business matters that the Investor is capable of
evaluating the merits and risks of the prospective acquisition of the Subject
Shares.




(ii)
Able to Bear Economic Risk for Indeterminate Period of Time. The Investor is
able to bear the economic risk of the Investment for an indeterminate period of
time since the Subject Shares have not been registered under the Securities Act
of 1933, as amended (the "1933 Act") and no liquid trading market exists and
there can be no guaranty that a liquid trading market will ever exist in the
future.




(iii)
Status as an Accredited Investor.  The Investor is an Accredited Investor as
that term is defined under Regulation D, Rule 501(a) as set forth above.



(iv)  Consulted With Legal, Tax, and Other Counsel of Own Choosing.  He has
consulted with such legal, tax, and other counsel, each of whom he has found
necessary to consult concerning this transaction, and such consultation has
included an examination of applicable documents and an analysis of all tax,
financial, corporate, and securities law aspects.  He, his counsel, his
advisors, and such other persons with whom he found it necessary to consult,
have sufficient knowledge and experience in such matters to evaluate the
information and the risks of the Investment and to make an informed Investment
decision with respect thereto.


(v)  Reliance Upon Own Advisors.  With respect to the tax aspects of his
Investment, he is relying solely upon the advice of his own personal tax
advisors and upon his own knowledge with respect thereto.  He is aware that any
Federal Income Tax benefits which may be available to him may be lost through
adoption of new laws or regulations, amendments to existing laws and
regulations, or changes in the interpretation of existing laws and regulations.


(vi)  Understanding RE: Subject Shares.  He understands and is aware that the
Subject Shares have not been registered under the Securities Act of 1933, as
amended (the "1933 Act"), nor pursuant to any other Federal law in reliance on
exemptions for private offerings contained in Section 4(a)(2) and Regulation S
of the 1933 Act. He is fully aware that any Subject Shares purchased him are to
be sold in reliance upon such exemption based upon his representations,
warranties, and agreements set forth herein.  He is also aware and understands
that such exemption is dependent upon the accuracy of the statements made by him
herein.


(vii)  Limited Trading Market.  He is fully aware that there is no trading
market for the Series B Preferred Stock and that there is only a limited and
sporadic trading market for the Company's common stock. In the case of the
Company's Common Stock , there is no guarantee that any liquid trading market
will ever exist or, if any such trading market were to exist, there is no
guaranty that such a market will be sustained. The Subject Shares are and will
be in the hands of the Investor, an illiquid Investment.  As a result, the
Investor must be able to bear economic risk of his Investment in the Company for
an indefinite period of time because the Subject Shares have not been registered
under the 1933 Act, and therefore, cannot be offered or sold unless they are
subsequently registered under the 1933 Act or an exemption from such
registration is available.


(viii)  High Level of Risk & Continuing Risks and Uncertainties.  He is aware
that the Company's Series B Preferred Stock are speculative Investments
involving an EXTREMELY HIGH LEVEL OF RISK since the Company is an early-stage
company with no history of operations that carries with it continuing risks and
uncertainties that are beyond the Company's control.  The Series B Preferred
Stock is subordinate to the claims of all existing and future creditors.


(ix)  Absence of Other Representations. No representations or warranties have
been made to him other than those contained herein, and he has not relied upon
any other representation or warranty.


*******************************************


 
 
 
 



 
 
 


- 7 -

--------------------------------------------------------------------------------





 